      Case 2:18-cr-00042-KJM Document 68 Filed 10/18/18 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JESUS RODRIGUEZ
7
8
                     IN THE UNITED STATES DISTRICT COURT
9
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,       )   Case No. 2:18-CR-0042 KJM
                                     )
13           Plaintiff,              )
                                     )   STIPULATION AND ORDER (PROPOSED)_
14                    vs.            )   CONTINUING STATUS CONFERENCE
                                     )   AND EXCLUDING TIME
15   JESUS RODRIGUEZ,                )
                                     )
16           Defendant.              )   Date:    October 22, 2018
                                     )   Time:    9:00 a.m.
17                                   )   Judge:   Hon. Kimberly J. Mueller

18
19        It is hereby stipulated and agreed between defendant, Jesus

20   Rodriguez, through his attorney, and plaintiff, United States of

21   America, through the United States Attorney, that the status

22   conference scheduled for October 22, 2018, may be continued to
23   November 26, 2018, at 9:00 a.m.

24        Shortly before the last status conference, the government
25   alerted the defense that it had material information bearing on
26   the investigation and on Mr. Rodriguez’s decision to plead.             The

27   government today advised that it cannot provide the material to
28   defense counsel until later in the week of October 22.           Both

                                         -1-
      Case 2:18-cr-00042-KJM Document 68 Filed 10/18/18 Page 2 of 3


1    counsel agree that additional time will be needed to review the

2    information with Mr. Rodriguez and to determine its effect, if

3    any, on future litigation or resolution.        Counsel therefore ask

4    to continue the status conference to November 26, 2018, to

5    complete necessary legal research and review.

6            The parties further agree that the need for additional time

7    to evaluate the new information and to prepare warrants an order

8    excluding time under the Speedy Trial Act from the date of this

9    stipulation through November 26, 2018, pursuant to 18 U.S.C. §

10   3161(h)(7)(A) and (b)(iv).      The parties agree that the ends of

11   justice to be served by a continuance outweigh the best

12   interests of Mr. Rodriguez and the public in a speedy trial and

13   ask the Court to so find.

14
15                                     Respectfully submitted,

16                                     HEATHER E. WILLIAMS
                                       Federal Defender
17
18   Dated:    October 18, 2018        /s/ T. Zindel________    ___
                                       TIMOTHY ZINDEL
19                                     Assistant Federal Defender
                                       Attorney for JESUS RODRIGUEZ
20
21                                     MCGREGOR W. SCOTT
                                       United States Attorney
22
23   Dated:    October 18, 2018        /s/ T. Zindel for T. Delgado
                                       TIMOTHY DEGADO
24                                     Assistant U.S. Attorney

25   /////

26   /////

27   /////

28   /////

                                         -2-
      Case 2:18-cr-00042-KJM Document 68 Filed 10/18/18 Page 3 of 3


1                                    O R D E R

2         The status conference scheduled for October 22, 2018, is
3
     continued to November 26, 2018, at the request of the parties
4
     and for the reasons stated above.         The Court further finds that
5
     the need for both counsel to evaluate the new information
6
     warrants an exclusion of time under the Speedy Trial Act
7
8    pursuant to 18 U.S.C. § 3161(h)(7)(A) and (b)(iv).          In light of

9    the parties’ representations, the Court finds that the ends of
10   justice to be served by a continuance outweigh the best
11
     interests of Mr. Rodriguez and the public in a speedy trial.
12
          IT IS SO ORDERED.
13
14   Dated:   October __, 2018         ____________________________
                                       HON. KIMBERLY J. MUELLER
15
                                       United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -3-
